SPECTOR, Judge.
Defendants seek review of a judgment entered upon a jury verdict for the plaintiffs in an action arising from an automobile collision.
The only substantial question raised by appellants in support of reversal of the judgment is whether the evidence given by the psychiatrist who testified as an expert witness was legally sufficient to support the jury’s finding that the plaintiff’s mental injury was causally related to the accident.
Our review of the record, briefs, and consideration of the oral arguments of counsel lead us to the conclusion that the verdict and judgment thereon was supported by competent and substantial evidence; and the same should therefore stand undisturbed. See the text of the court’s opinion under headnotes 6 and 7 in Raydel, Ltd. v. Medcalfe, 162 So.2d 910 (Fla.App.3d 1964), decision quashed on other grounds, Fla., 178 So.2d 569.
Affirmed.
RAWLS, Acting C. J., and JOHNSON, J., concur.